 
Exhibit 10.1
 

 
CONSULTING AGREEMENT
 
 
THIS CONSULTING AGREEMENT (this “Agreement”) is effective this 1st day of April
2020 (the “Effective Date”), by and between Wrap Technologies, Inc.
(the “Company”) and V3 Capital Partners, LLC (“V3”).  The Company and V3 are
sometimes referred to in this Agreement collectively as the “Parties,” and each
individually as a “Party.”
 
WHEREAS, V3 is a single member limited liability company controlled by Scot
Cohen;
 
WHEREAS, V3 invests and advises public and private companies and engages and
manages consultants to provide support, administration, investor outreach,
analysis, presentation and planning relating to its advisory services (the
“Consultants”);
 
WHEREAS, the Company wishes to engage V3 to provide certain consulting services
to the Company, and V3 wishes to be engaged in such capacity, in each case in
accordance with the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1.     Engagement; Term.  Effective as of the Effective Date, the Company
engages V3 to serve as a consultant to the Company on a monthly basis following
the Effective Date, and V3 accepts such engagement.  Unless earlier terminated
pursuant to Section 4 below, the term of V3’s engagement hereunder (the “Term”)
shall commence on the Effective Date and continue after the Effective Date.
 
2.     Consulting Services.  During the Term, V3 shall provide such consulting
services (the “Consulting Services”) as may be reasonably requested of V3 from
time to time by the Company.  The Consulting Services shall include, without
limitation, providing the services set forth on Schedule A hereto. As an
independent contractor, V3 is free to provide services to other entities during
the Term as long as V3 does not violate any of the terms of this Agreement.  V3
agrees to attend such meetings as the Company may reasonably request for proper
communication of his advice and consultation.  V3 shall coordinate the
furnishing of V3’s services pursuant to this Agreement with the Company in order
that such services can be provided in such a way as to generally conform to the
business schedules of the Company, but the method of performance, time of
performance, place of performance, hours utilized in such performance, and other
details of the manner of performance of V3’s services hereunder shall be within
the sole control of V3
 
3.     Consulting Fee. 

 
(a)    V3 shall be entitled to a monthly consulting fee of $10,000 in  cash
(the “Consulting Fee”).  The Consulting Fee shall be paid on the 1st day of each
month following the date of this Agreement (pro-rated for the initial month
following the date hereof).  V3 shall also be entitled to reimbursement of
pre-approved expenses incurred on behalf of the Company. Such expenses shall be
included in the service invoice.
 
1
 

 
 
(b)    V3 shall be entitled to the payment of a bonus in the event the Company
successfully consummates a financing transaction resulting in gross proceeds to
the Company of at least $10.0 million (“Qualified Financing”); provided,
however, no bonus shall be payable V3 unless Consultant is actively involved in
negotiating and structuring such Qualified Financing, and such efforts of
Consultant is a material factor in the consummation of such transaction.  The
bonus payable V3 under this Section 3(b) shall be $175,000.  For purpose of the
payment of a bonus pursuant to this Section 3(b), a Qualified Financing shall
include any restructuring resulting in proceeds to the Company of at least $10.0
million, or a restructuring resulting in value equal to $10.0 million, which
value shall be determined by the Board of Directors in its reasonable
discretion.
 
(c)    V3 acknowledges and agrees that (a) the Company is not required to
withhold federal or state income, gross receipts or similar taxes from the
Consulting Fee paid to V3 hereunder or to otherwise comply with any state or
federal law concerning the collection of income, gross receipts or similar taxes
at the source of payment of wages, (b) the Company is not required under the
Federal Unemployment Tax Act or the Federal Insurance Contribution Act to pay or
withhold taxes for unemployment compensation or for social security on behalf of
V3 with respect to the Consulting Fee and (c) the Company is not required under
the laws of any state to obtain workers’ compensation insurance or to make state
unemployment compensation contributions on behalf of V3.  
 
4.    Termination.  The Company may terminate this Agreement at any time, with
or without Cause, and for any reason or no reason at all, upon 5 days’ prior
written notice to V3; provided, however in connection with any termination
within 30 days of vesting of the bonus under Section 3(c) above, the Company
agrees to act in good faith based on the services provided by V3 in connection
with the Qualified Financing up to and including the date of termination.
 
5.    Independent Contractor.  At all times during the Term, V3 shall be an
independent contractor of the Company.  In no event shall V3 be deemed to be an
employee of the Company, and V3 shall not at any time be entitled to any
employment rights or benefits from the Company or be deemed to be an agent of
the Company or have any power to bind or commit the Company or otherwise act on
its behalf.  V3 acknowledges and agrees that, as a non-employee, V3 is not
eligible for any benefits sponsored by the Company or any other benefit from the
Company and, accordingly, V3 shall not participate in any pension or welfare
benefit plans, programs or arrangements of the Company.  V3 shall not at any
time communicate or represent to any third party, or cause or knowingly permit
any third-party to assume, that in performing the Consulting Services hereunder,
V3 is an employee, agent or other representative of the Company or has any
authority to bind the Company or act on behalf of the Company.  V3 shall be
solely responsible for making all of V3’s applicable tax filings and remittances
with respect to amounts paid to V3 pursuant to this Agreement and shall
indemnify and hold harmless the Company and its respective representatives for
all claims, damages, costs and liabilities arising from V3’s failure to do so.
 It is not the purpose or intention of this Agreement or the Parties to create,
and the same shall not be construed as creating, any partnership, partnership
relation, joint venture, agency, or employment relationship. 

 

2
 

 
 
6.    Confidentiality and Non-Disclosure.
 
(a)    Through the performance of the Consulting Services hereunder, V3 and its
Consultants shall have access to confidential and proprietary information of the
Company, including some or all of the following documents, materials and
information of the Company (collectively the “Confidential Information”):
 (i) business strategies, corporate opportunities, research, financial and sales
data, pricing terms, evaluations, opinions, interpretations and acquisition
prospects, (ii) information relating to the identity of customers or their
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, (iii) information about,
marketing and production plans or techniques; (iv) customer and supplier lists,
prospective customer information, current and anticipated customer requirements,
distribution networks, price lists, market studies and business plans; (v)
historical and projected sales data, financial data and projections, capital
spending budgets and operating budgets; (vi) employee and agent training
techniques and materials and personnel files, (vii) research and development
plans or results, and (viii) all other non-public information that gives the
Company a competitive advantage by virtue of its not being publicly known.
 
(b)    V3 hereby acknowledges and agrees that the protection of the Confidential
Information is necessary to protect and preserve the value of the Company and
its business.  Accordingly, subject to the provisions of Section 6(c) below, V3
hereby covenants and agrees that, without the prior written consent of the
Company, V3 and its Consultants shall not directly or indirectly disclose any
Confidential Information to any person or entity outside of the Company and
shall not use any Confidential Information other than for the purpose of
performing the Consulting Services hereunder.  
 
(c)    The provisions of Section 6(b) shall not apply to information (i) that is
or becomes generally known to, and available for use by, the public other than
as a result of the breach of this Agreement or any other obligation that V3 owes
the Company, (ii) that is available to V3 on a non-confidential basis from a
source that is not prohibited from disclosing such information to V3 by a
contractual, legal, or fiduciary obligation to the Company, (iii) that is
required to be disclosed by applicable law, or (iv) the disclosure of which by
V3 is reasonably necessary for V3 to satisfy and perform V3’s obligations under
this Agreement.  If V3 becomes compelled by applicable law or court or
arbitrator’s order to disclose any Confidential Information, V3 shall provide
the Company with prompt written notice of such requirement so that the Company
may seek a protective order or other remedy prior to, and in respect of, such
disclosure.  If such a protective order or other remedy is not obtained by, or
is not available to the Company, then V3 shall use commercially reasonable
efforts to ensure that only the minimum portion of such Confidential Information
that is legally required to be disclosed is so disclosed, and V3 shall use
commercially reasonable efforts to obtain assurances that confidential treatment
shall be given to such Confidential Information. Company agrees to furnish V3
with a list of sources prohibited by the Company from disclosing Confidential
information.
 

3
 

 
 
 
7.    Indemnification.
 
(a)    Since V3 must at all times rely upon the accuracy and completeness of
information supplied to it by the Company’s officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend V3, its
officers, agents, and employees (each a “V3 Indemnified Party”) at the Company’s
expense, from and against any and all losses, claims, damages, and liabilities,
joint or several, to which a V3 Indemnified Party may become subject under any
applicable law, or otherwise, and related to, arising out of, or in connection
with any untrue statement or alleged untrue statement of a material fact
contained in material supplied by the Company to V3 or the omission or the
alleged omission to state therein a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and will reimburse each V3 Indemnified Party for all reasonable
expenses (including counsel fees and expenses) incurred in connection with the
investigation of, preparation for or defense of any pending or threatened claim
or any action or proceeding arising therefrom, whether or not such V3
Indemnified Party is a party and whether or not such claim, action or proceeding
is initiated or brought by or on behalf of the Company, unless such losses,
claims, damages or liabilities resulted from V3’s gross negligence,
recklessness, bad faith, willful misconduct or a breach of V3’s obligations
hereunder. V3 will notify the Company promptly in the event of any such claim
and will provide all assistance reasonably requested by the Company in
connection with such claim. The Company will be entitled to control the defense
and settlement of such claim.
 
(b)    V3 agrees to indemnify, hold harmless, and defend the Company, its
officers, agents, and employees (each a “Company Indemnified Party”) at V3’s
expense, from and against any and all losses, claims, damages and liabilities,
joint or several, to which such Company Indemnified Party may become subject
under any applicable law, or otherwise, and related to, arising out of, or in
connection with any action or omission constituting a breach by V3 of any of the
provisions in this Agreement or the untruth of any representation of V3
contained herein, and will reimburse each Company Indemnified Party for all
reasonable expenses (including counsel fees and expenses) incurred in connection
with the investigation of, preparation for or defense of any pending or
threatened claim or any action or proceeding arising therefrom, whether or not
such Company Indemnified Party is a party and whether or not such claim, action
or proceeding is initiated or brought by or on behalf of the Company, unless
such losses, claims, damages or liabilities resulted from the Company’s gross
negligence, recklessness, bad faith willful misconduct, or a breach of the
Company’s obligations hereunder. The Company will notify V3 promptly in the
event of any such claim and will provide all assistance reasonably requested by
the Company in connection with such claim.
 
8.    Dispute Resolution.  Any and all claims or disputes between V3 and the
Company (including, without limitation, the validity, scope, and enforceability
of this Section 8 and claims arising under any federal, state or local law)
shall be submitted for final and binding arbitration before a single arbitrator
in New York, New York in accordance with the then-applicable rules for
resolution of commercial disputes of the American Arbitration Association
(“AAA”).  The arbitrator shall issue a reasoned decision and apply the
substantive law of the State of Texas (excluding Texas choice-of-law principles
that might call for the application of some other state’s law), or federal law,
or both as applicable to the claims asserted.  The results of the arbitration
and the decision of the arbitrator will be final and binding on the Parties and
each Party agrees and acknowledges that these results shall be enforceable in a
court of law.  No demand for arbitration may be made after the date when the
institution of legal or equitable proceedings based on such claim or dispute
would be barred by the applicable statute of limitations.  In the event either
Party must resort to the judicial process to enforce the provisions of this
Agreement, the award of an arbitrator or equitable relief granted by an
arbitrator, the party seeking enforcement shall
 
4
 

 
 
be entitled to recover from the other Party all costs of litigation including,
but not limited to, reasonable attorney’s fees and court costs.  All proceedings
conducted pursuant to this agreement to arbitrate, including any order, decision
or award of the arbitrator, shall be kept confidential by all Parties.
Notwithstanding the foregoing, V3 and the Company acknowledge and agree that a
court of competent jurisdiction shall have the power to maintain the status quo
pending the arbitration of any dispute under this Section 8, and this Section 8
shall not require the arbitration of an application for emergency or temporary
injunctive relief by either Party pending arbitration; provided, however, that
the remainder of any such dispute beyond the application for emergency or
temporary injunctive relief shall be subject to arbitration under this Section
8.  THE PARTIES ACKNOWLEDGE THAT, BY SIGNING THIS AGREEMENT, THEY ARE KNOWINGLY
AND VOLUNTARILY WAIVING ANY RIGHT THAT THEY MAY HAVE TO A JURY TRIAL.
 
9.    Entire Agreement; Amendments.  This Agreement constitutes the entire and
final agreement between the Parties with respect to the subject matter hereof
and supersedes any and all other written or oral agreements or understandings
between the Parties.  This Agreement may not be amended, supplemented, or
otherwise modified except by a written agreement executed by the Parties.
 
10.    Waiver.  Any waiver of a provision of this Agreement shall be effective
only if it is in a writing signed by the Party entitled to enforce such term and
against which such waiver is to be asserted.  No delay or omission on the part
of either Party in exercising any right or privilege under this Agreement shall
operate as a waiver thereof, nor shall any waiver on the part of any Party of
any right or privilege under this Agreement operate as a waiver of any other
right or privilege under this Agreement nor shall any single or partial exercise
of any right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement.
 
11.    Assignments; Successors; No Third-Party Rights.  This Agreement is
personal to V3 and, as such, may not be assigned by V3.  The Company may assign
this Agreement without V3’s consent.  Subject to the preceding sentences, this
Agreement shall apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the Parties. 

 
12.    Notices.  All notices, requests, demands, claims and other communications
permitted or required to be given hereunder must be in writing and shall be
deemed duly given and received (a) if personally delivered, when so delivered,
(b) if mailed, three business days following the date deposited in the U.S.
mail, certified or registered mail, return receipt requested, (c) if sent by
e-mail or other form of electronic communication, once transmitted and the
confirmation is received, or (d) if sent through an overnight delivery service
in circumstances to which such service guarantees next day delivery, the day
following being so sent:
 
5
 

 
 
If to V3, addressed to:                           55 5th Avenue, Suite 1702
New York, NY 10003
Attn: Scot Cohen
 
If to Company, addressed to:                Wrap Technologies, Inc
1817 W. 4th Street
Tempe, Arizona 85281
Attn:  David Norris, Chief Executive Officer
 
13.    Certain Construction Rules.  The Section headings contained in this
Agreement are for convenience of reference only and shall in no way define,
limit, extend or describe the scope or intent of any provisions of this
Agreement.  Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.  In addition, as used in this Agreement, unless otherwise provided to the
contrary, (a) all references to days, months or years shall be deemed references
to calendar days, months or years and (b) any reference to a “Section” shall be
deemed to refer to a section of this Agreement.  The words “hereof”, “herein”,
and “hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
 Unless otherwise specifically provided for herein, the term “or” shall not be
deemed to be exclusive, and the term “including” shall not be deemed to limit
the language preceding such term.
 
14.    Execution of Agreement.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original copy and all of
which, when taken together, shall be deemed to constitute one and the same
agreement.  The exchange of copies of this Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Agreement as to the Parties and may be used in lieu of the original Agreement
for all purposes.  Signatures of the Parties transmitted by facsimile or other
form of electronic transmission shall be deemed to be their original signatures
for all purposes.
 
15.    Code Section 409A.  Notwithstanding anything to the contrary contained
herein, this Agreement is intended to satisfy or be exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the Treasury Regulations and other guidance thereunder.  Accordingly, all
provisions herein, or incorporated by reference herein, shall be construed and
interpreted to satisfy or be exempt from the requirements of Code Section 409A.
 Further, for purposes of Code Section 409A, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation. 

 
 
[Remainder of Page Intentionally Left Blank]
 
6
 

 
 
IN WITNESS WHEREOF, the Parties have duly executed this Consulting Agreement on
this 28th day of May, and shall be effective as of the Effective Date.
 
 
 
CONSULTANT
 
V3 Capital Partners, LLC
 
By: /s/ Scot Cohen

Name:  Scot Cohen
Title:  Managing Member
 
 
 
Wrap Technologies, Inc.
 
By: /s/ David Norris
Name:  David Norris
Title:  Chief Executive Officer 



 

 
 
 
 

 
 

 

 
EXHIBIT A
 
SCOPE OF SERVICES


The Consultant shall provide investor, shareholder and marketing services to the
Company, including but not limited to those set forth below.  The strategic
focus shall be to increase the market capitalization of the Company, increase
liquidity, and obtain additional working capital:
 
1.
Management coordination of executive calendars for investor and institutional
meetings:
 
a.
Consultant will identify broker-dealers, potential institutional and high net
worth individuals, family offices and other investors potentially interested in
meeting with management, and set up meetings with such investors monthly.
 
2.
Sell side retail and institutional research:
 
a.
Evaluate potential sell side analysts and banker to determine best for outreach,
and set up meetings with such analysts and bankers.
 
3.
Newsletter follow-up and updates with editors:
 
a.
Identify sources of all newsletters pertaining to the Company;
 
b.
Communicate regularly with editors and provide them with Company updates;
 
c.
Evaluate reliability of information in newsletters and impact on stock sales
 
4.
Advise management regarding investor relations and capital markets activity:
 
a.
Evaluate on an on-going basis the effectiveness of the various investor
relations and outreach efforts and modify approach based on such evaluations;  
 
b.
Monitor the capital market situation regularly in order to evaluate
opportunities to raise additional capital.
 
5.
Corporate and investor presentation review and analysis of shareholder base:
 
a.
Evaluate on a regular basis the nature of the corporate and investor
presentations;
 
b.
  Based on effectiveness, determine suggested modifications to enhance them;
 
c.
Obtain detail shareholder information on at least a quarterly basis and evaluate
 
6.
Coordinate with our partners to enhance the exposure of Company news:
 
a.
Coordinate with established network of financial and other news outlets to have
media articles written about the Company;
 
b.
Develop a strategy for news outreach and arrange media coverage. 
 
 

 V3 shall continually update management and the Board regarding efforts of
Consultants in providing the services set forth above, and shall provide such
reports as are reasonably requested regarding such services to allow management
and the Board to determine Consultant’s performance under the terms of the
Agreement.
 
 
 
 
